         Case 1:20-cv-00520-GWC Document 61 Filed 09/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK

BUFFALO XEROGRAPHIX, INC.,
SHATKIN F.I.R.S.T INC, AND
TODD E. SHATKIN DDS PLLC
for themselves and on behalf of a class of
similarly situated policyholders,
                                      Plaintiffs,

                  —against—

THE HARTFORD INSURANCE GROUP                            NOTICE AND MOTION TO
a/k/a THE HARTFORD FINANCIAL                                   DISMISS
SERVICES GROUP, INC.;
                                                         Index No. 20-CV-520 (GWC)
SENTINEL INSURANCE COMPANY, LTD.

HARTFORD CASUALTY INSURANCE
COMPANY; and

HARTFORD INSURANCE COMPANY OF
THE MIDWEST;
                       Defendants.


MOTION BY:                     Defendants The Hartford Insurance Group a/k/a The Hartford
                               Financial Services Group, Inc., for their answer to the Amended
                               Complaint of Plaintiff Buffalo Xerographix, Inc., by their
                               attorneys, Steptoe & Johnson LLP and Tully Rinckey PLLC.

RELIEF REQUESTED:              Defendants respectfully request:

                       (a)     An Order, pursuant to Rule 12(b)(2) of the Federal Rules of Civil
                               Procedure (“FRCP”) dismissing the Amended Complaint as
                               against Defendants for lack of personal jurisdiction;
                       (b)     An Order, pursuant to FRCP 12(b)(6) dismissing the Amended
                               Complaint for failure to state a claim upon which relief can be
                               granted;
                       (c)     Such other and further relief as this Court may deem just and
                               proper, including costs, disbursements and reasonable attorneys’
                               fees on this motion.

SUPPORTING PAPERS: Notice and Motion
                   Memorandum of Law
        Case 1:20-cv-00520-GWC Document 61 Filed 09/17/20 Page 2 of 2




LOCATION:                   United States District Court
                            2 Niagara Square
                            Buffalo, NY 14202

TIME AND DATE:              To Be Scheduled By the Court

OPPOSING PAPERS:            Defendants reserve the right to file and serve reply papers. As a
                            result, the plaintiff is required to file and serve opposing papers at
                            least fourteen (14) business days prior to the return date of this
                            motion.


Dated: September 17, 2020                           Respectfully submitted,

                                                    By:     /s/ Eugene Welch
Sarah D. Gordon*                                          Eugene Welch
STEPTOE & JOHNSON LLP                                     TULLY RINCKEY, PLLC
1330 Connecticut Avenue, NW                               400 Linden Oaks, Suite 110
Washington, D.C. 20036                                    Rochester, New York 14625
(202) 429-3000                                            ewelch@tullylegal.com
sgordon@steptoe.com                                       Christopher M. Paparella
*pro hac vice application forthcoming                     Charles Michael*
                                                          Meghan Newcomer*
                                                          STEPTOE & JOHNSON LLP
                                                          1114 Avenue of the Americas
                                                          New York, New York 10036
                                                          (212) 506-3900
                                                          caparella@steptoe.com
                                                          cmichael@steptoe.com
                                                          mnewcomer@steptoe.com
                                        Counsel for Defendants




                                                2
